Citation Nr: 0720215	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint and disc disease, lumbar spine.  

2.  Entitlement to an evaluation in excess of 20 percent for 
cervical spine degenerative changes, on appeal from the 
initial determination.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970 and from February 1974 to May 1995.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Although the November 2004 supplemental statement of the 
cases addressed the issues of increased ratings for right and 
left shoulder disorders the veteran's July 2004 substantive 
appeal clearly indicated that he was only appealing the 
claims regarding his lumbar and cervical spines.  The issues 
of increased ratings for right and left shoulder disorders 
are not on appeal before the Board.  See 38 C.F.R. §§ 20.200, 
20.202 (2006). 

In his March 2004 substantive appeal, the veteran requested a 
hearing before a member of the Board.  In a written statement 
received in June 2006, the veteran withdrew his request for a 
hearing.  


FINDINGS OF FACT

1.  The veteran's degenerative joint and disc disease, lumbar 
spine, does not result in ankylosis of the lumbar spine, in 
any incapacitating episodes, or in radiculopathy or other 
neurological manifestations.  

2.  The veteran's cervical spine degenerative changes result 
in forward flexion of the cervical spine limited to no less 
than 30 degrees, and do not result in ankylosis, more than 
moderate limitation of motion of the cervical spine, any 
incapacitating episodes, or in radiculopathy or other 
neurological manifestations.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative joint and disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293 (2003), Diagnostic Code 
5003, 5010, 5237, 5242 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for cervical spine degenerative changes, on appeal from the 
initial determination, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 
(2003), Diagnostic Code 5003, 5010, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters to the 
veteran dated in February 2003, August 2004, and March 2006.  
The February 2003 letter was provided to the veteran prior to 
the initial adjudication by the RO in March 2003.  That 
letter informed the veteran of the requirements of a 
successful claim for an increased rating for his lumbar spine 
disability.  He was told of his and VA's respective duties 
and asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The content and 
timing of this notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The August 2004 letter provided the same notice as the 
February 2003 letter, but also listed the cervical spine 
disability.  Although this notice did not precede the initial 
adjudication, the RO did not err by failure to provide pre-
adjudictaion notice.  VCAA notice requirements are triggered 
by receipt of a substantially complete application for VA 
benefits.  38 U.S.C.A. § 5103(a).  In this case, no such 
application or formal claim was received with regard to 
cervical spine disability.  Rather, in reviewing the claims 
file with regard to other claims, the RO derived a claim for 
service connection for a cervical spine disability from 
September 2002 VA outpatient neurology clinic notes.  
Therefore, the duty to provide VCAA notice was not triggered 
prior to the grant of service connection for this disability.  

Furthermore, the veteran has not been prejudiced by timing of 
this notice because, since the August 2004 letter, he has had 
an opportunity to effectively participate in his claim or a 
higher rating for this disability as he has had ample 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additional 
evidence was obtained by means of a September 2004 VA 
examination.  Additional argument was submitted by the 
veteran's representative in May 2007.  Additional process was 
afforded the veteran by the RO's issuance of a supplemental 
statement of the case in November 2004.  

The March 2006 letter provided the veteran notice as to 
assignment of effective dates.  No prejudice can result to 
the veteran as the result of the timing of this notice 
because, as the Board is denying his claims, any questions 
regarding this downstream element are moot.  

Service medical records are associated with the claims file, 
as are records and reports from VA health treatment 
providers.  The veteran has not sought VA assistance in 
obtaining any other evidence.  VA examinations of the 
veteran's lumbar spine were conducted in March 2003 and 
February 2004.  The February 2004 examination also included 
examination of the veteran's cervical spine.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Arthritis, whether traumatic or degenerative, is evaluated 
according to the criteria found in 38 C.F.R. § 4.71a 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Id.

Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  

Both of the issues on appeal arose after September 2002 and 
prior to September 26, 2003.  During that interval, changes 
were made to the Schedule for Rating Disabilities for 
disabilities of the spine that became effective September 26, 
2003.  See 68 Fed. Reg. 51,454-458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

38 C.F.R. § 4.71a, Diagnostic Code 5292, for limitation of 
motion of the lumbar spine need not be considered because the 
veteran's disability of the lumbar spine is already rated at 
40 percent, the maximum rating available for severe 
limitation of motion of the lumbar spine.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5290 provided for a 30 percent rating for 
severe limitation of motion of the cervical spine and a 20 
percent rating for moderate limitation of motion of the 
cervical spine.  

Prior to September 26, 2003, Diagnostic Code 5293 provided 
for evaluations for intervertebral disc syndrome, in 
pertinent part, as follows:
 
Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................... 20

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic Diagnostic Code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
Diagnostic Code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine 
were revised effective September 26, 2003.  Under these 
revised regulations, unless intervertebral disc syndrome is 
evaluated under criteria based on incapacitating episodes, 
diseases and injuries to the spine are to be evaluated under 
a General Rating Formula for Diseases and Injuries of the 
Spine (general formula).  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, evaluations are assigned, in pertinent part, as 
follows:  

Unfavorable ankylosis of the entire 
spine................. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine....................................
......................................... 
30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..... 20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The criteria for rating intervertebral disc syndrome based on 
incapacitating episodes were substantively unchanged by the 
revision effective September 26, 2003.  The diagnostic code 
number was changed from 5293 to 5243.  


Lumbar spine disability

Service connection was established for degenerative disc 
disease, degenerative joint disease of the lumbar spine by 
rating decision dated in September 1995 and a 10 percent 
rating was assigned, effective in June 1995.  By rating 
decision in March 2003, the RO assigned a 20 percent rating, 
effective October 31, 2002, the date of the veteran's claim 
for an increased rating.  During the pendency of this appeal, 
the RO increased the rating to 40 percent, also effective 
October 31, 2002.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

Ratings higher than 40 percent for the veteran's disability 
of the lumbar spine require either ankylosis or 
incapacitating episodes having a total duration of at least 
six weeks during a 12 month period.  The most severe 
limitation of motion of the lumbar spine was measured during 
the September 2004 VA examination at 45 degrees of forward 
flexion, 10 degrees of extension, 10 degrees of lateral 
extension, bilaterally, and 20 degrees of lateral rotation, 
bilaterally.  Although the veteran exhibited pain throughout 
the motion, there was no ankylosis; indeed the record is 
absent for any evidence that the veteran suffers from 
ankylosis of the spine. 

Nor is there any evidence in the record that the veteran has 
ever suffered an incapacitating episode as the result of his 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  

38 C.F.R. § 4.40 and § 4.45 are not for application because 
the veteran's disability of the lumbar spine is already rated 
at the maximum rating for limitation motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  For the same reason, 
application of 38 C.F.R. § 4.59 and 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 do not result in a higher rating.  

The Board has reviewed the evidence to determine whether a 
separate rating for neurological manifestations of the 
veteran's lumbar spine disability is warranted.  VA treatment 
notes from November 2002 report that there was no weakness in 
the veteran's legs or radiation into his hips or legs.  
January 2003 VA treatment notes report that strength of the 
lower extremities was 5 out of 5, sensation was intact to 
gross examination, and knee and ankle jerks were 1 plus 
bilaterally.  A March 2003 VA examination found straight leg 
raising positive on the left at 85 degrees and on the right 
at 90 degrees.  The September 2004 VA examiner recorded the 
veteran's report of pain radiating into the back of the knee.  
Sitting straight leg raising was negative.  Straight leg 
raising from the recumbent position was positive on the right 
at 40 degrees, with positive Lesegue's into the right buttock 
and positive on the left at 50 degrees with negative 
Lesegue's.  Deep tendon reflexes were 2 plus at the knee and 
ankle, bilaterally.  Motor strength was 5 out of 5 
bilaterally.  The veteran has never been found to suffer from 
bowel or bladder symptomatology as the result of his lumbar 
spine disability.  

These results indicate that a separate rating for 
neurological manifestations of the veteran's lumbar spine 
disability is not warranted.  The only evidence of 
neurological deficits in the lower extremities is the 
veteran's report of pain in the in the right buttock on 
recumbant straight leg raising.  However, all objective 
measures of lower extremity neurological functioning are 
normal.  He has always had essentially normal sensation, 
reflexes, and strength of the lower extremities.  Thus, the 
preponderance of the evidence is against a finding that 
veteran's disability of the lumbar spine results in even mild 
incomplete paralysis or of neuralgia of either sciatic nerve, 
or in any other neurological manifestations.  See 38 C.F.R. 
§ 4.124, 4.124a Diagnostic Code 8520.  


Cervical spine disability 

This claim for an evaluation in excess of 20 percent for 
degenerative changes of the cervical spine, originated from 
the RO decision that granted service connection for that 
disability.  The claim therefore stems from the initial 
rating assigned to this disability.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

December 2001 VA neurology clinic notes report that June 2001 
magnetic resonance imaging (MRI) showed focal disc 
herniations at C3-4 and C4-5 with mild central spinal canal 
stenosis at both levels as well as significant deformation of 
the spinal cord at both levels.  This note also reports that 
the veteran had normal motor strength in all muscle groups, 
was sensorily intact to touch and pin in all areas, and had 
symmetric reflexes.  Electromyograph (EMG) findings from 
October 2000, February 2001, and January 2002, found 
abnormalities in the upper extremities and cervical 
paraspinal muscles but found no radiculopathy and could not 
attribute the abnormal findings to the effect of statin 
medications.  

In conjunction with the veteran's reports of a numb right 
upper extremity, a September 17, 2002 VA neurology note 
stated that the August 2001 MRI of the head and cervical 
spine raised questions because the veteran had experienced 
sports trauma in boxing and football.  The neurologist found 
this to be a more likely explanation of cervical spine 
abnormalities than an explanation based on the effects of 
statin medications.  The note went on to report that there 
were no findings of radiculopathy and that the veteran may 
have mechanical tension on the brachial plexus with certain 
arm and shoulder positions causing symptoms.  

VA neurology notes from January 2003 listed cervical 
spondylosis with myelopathy on a computerized problem list.  
Strength in the upper extremities was 5 out of 5.  Deep 
tendon reflexes in the upper extremities were 1 plus/1 plus 
bilaterally, of both the flexors and biceps.  

In September 2004, the veteran underwent VA examination of 
his cervical spine.  He reported pain, on and off, with 
sudden movements of his neck, mainly on the right, and that 
his pain would flair up with a sudden jerking movement.  He 
also reported that the pain radiates down along his medial 
shoulder blades.  

Physical examination found the right paracervical musculature 
tender but no spasm was present.  Left paracervical 
musculature was nontender.  Range of motion of the cervical 
spine was measured at forward flexion of 50 degrees, 
extension of 40 degrees, lateral flexion of 25 degrees 
bilaterally, and rotation of 65 degrees bilaterally with pain 
of the right cervical musculature on all motion.  The 
examiner provided a diagnosis of mild degenerative joint 
disease of the cervical spine.  He specifically commented on 
the DeLuca factors, stating that such would result in a 20 
degree loss of forward flexion, a 10 degree loss of extension 
and lateral flexion due to flare-up of pain.  The examiner 
further commented that there was an overall 20 percent loss 
of functional capacity due to limited range of motion with 
repetitive motion and evidence of easy fatigability and 
weakened movement, but no incoordination.  

A rating higher than the 20 percent already assigned for the 
veteran's degenerative changes of the cervical spine would be 
inappropriate.  This disability has never been found to 
result in ankylosis or any incapacitating episodes.  Even 
considering the September 2004 VA examiner's speculation that 
a 20 percent decrease in forward flexion would result on 
flare-ups, the most severe limitation of flexion of the 
cervical spine would be 30 degrees.  As this does not 
approach the limitation to 15 degrees required for a 30 
percent rating under the general formula, and indeed, is just 
within the criteria for a 20 percent rating under the general 
formula, the criteria for a higher rating under the rating 
schedule effective since September 26, 2003 have not been 
met.  Considering the meaning of "severe" limitation of 
motion under Diagnostic Code 5290 as analogous to the current 
criteria for a 30 percent rating, a 30 percent rating under 
Diagnostic Code 5290 is not warranted.  Because this 
disability is already rated greater than the minimum rating 
for limitation of motion, Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 are not for application.  

Finally, strength, sensory examination, and reflexes of the 
upper extremities have always been found to be normal.  
Indeed, there are numerous findings that the veteran does not 
suffer from radiculopathy of the upper extremities.  Thus a 
separate rating under a diagnostic code for neurological 
manifestations of his cervical spine disability is not 
warranted.  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint and disc disease, lumbar spine, is denied.  

Entitlement to an evaluation in excess of 20 percent for 
cervical spine degenerative changes, on appeal from the 
initial determination, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


